Exhibit 10.1
Execution Version
TERMINATION, COOPERATION AND CONFIDENTIALITY AGREEMENT
     This Termination, Cooperation and Confidentiality Agreement (this
“Agreement”) is executed and delivered as of November 4, 2010 by and between
Care Investment Trust Inc., a Maryland corporation (the “Company”), and CIT
Healthcare LLC, a Delaware limited liability company (the “Manager”).
     WHEREAS, on June 27, 2007, the Company retained the Manager to manage the
business and investment affairs of the Company and its Subsidiaries and to
perform services for the Company and its Subsidiaries in the manner and on the
terms set forth in the Original Management Agreement;
     WHEREAS, on September 30, 2008, the Company and the Manager entered into
Amendment No. 1 to the Original Management Agreement and concurrently entered
into the Mortgage Purchase Agreement;
     WHEREAS, on January 15, 2010, the Company and the Manager further amended
and restated the Management Agreement as set forth in that certain Amended and
Restated Management Agreement, to be effective upon stockholder approval of the
Plan of Liquidation;
     WHEREAS, pursuant to Section 10(b) of the Amended and Restated Management
Agreement, the Company may, at any time, initiate termination of the Amended and
Restated Management Agreement by providing a Company Termination Notice;
     WHEREAS, the Company intends that this Agreement shall be a Company
Termination Notice for purposes of Section 10(b) of the Amended and Restated
Management Agreement, subject to the terms of Section 2 herein;
     WHEREAS, the Company and the Manager are entering into the Joint Defense
Agreement simultaneously with execution of this Agreement;
     WHEREAS, the Company and the Manager wish to enter into this Agreement to
set forth certain agreements and understandings reached between the parties with
respect to or in connection with termination of the Amended and Restated
Management Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
the Company and the Manager hereby agree as follows:
     1. Definitions. The following terms shall have the meanings set forth in
this Section 1. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Amended and Restated Management
Agreement.
“Action” means any demand, action, claim, counterclaim, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation by or before any
court or grand jury, any Governmental Entity or any arbitration or mediation
tribunal.

1



--------------------------------------------------------------------------------



 



“Affiliate” means, when used with respect to a specified Person, any other
Person or entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with such
specified Person. For the purposes of this definition, “control”, when used with
respect to any specified Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or other
interests, by contract or otherwise. For the avoidance of doubt, CIT and its
each of its direct and indirect wholly-owned subsidiaries shall be considered
Affiliates of the Manager for purposes of this Agreement and the Joint Defense
Agreement.
“Amended and Restated Management Agreement” means the Amended and Restated
Management Agreement dated as of January 15, 2010 between the Company and the
Manager.
“CIT” means CIT Group Inc.
“Company Books and Records” means any and all accounting and other legal and
business books, records, ledgers and files of the Company and its Subsidiaries,
whether in printed, written or electronic form.
“Company Proprietary Agreements” means any and all contracts, agreements or
other instruments executed by or on behalf of the Company.
“Company Proprietary Correspondence” means any and all correspondence, in
electronic form or otherwise, that (i) was sent or received by any of the
individuals listed on Schedule 2 attached hereto (each a “Care Service
Provider”) in the course of performing services to or for the Company under the
Amended and Restated Management Agreement or the Original Management Agreement
or in the course of fulfilling the Manager’s duties and obligations under the
Amended and Restated Management Agreement or the Original Management Agreement
and (ii) relates to the business of the Company. For the avoidance of doubt,
Company Proprietary Correspondence shall not include any correspondence sent or
received by Care Service Providers in their capacities as employees or
consultants of the Manager that relate to the Company but were not sent or
received by such employees or consultants in the course of performing services
to or for the Company under the Amended and Restated Management Agreement or the
Original Management Agreement or fulfilling the Manager’s duties and obligations
under the Amended and Restated Management Agreement or the Original Management
Agreement.
“Confidential Information” means all information, data or other material of or
concerning a Party and/or its Subsidiaries or Affiliates which, prior to or
following the Termination Effective Date, has been disclosed by a Party or its
Subsidiaries or its Affiliates (the “Disclosing Party”) to another Party or its
Subsidiaries or Affiliates (the “Receiving Party”), in written, oral (including
by recording), electronic or visual form, or which the Receiving Party otherwise
has come into the possession of, in each case in connection with the Manager’s
performance of services to or on behalf of the Company pursuant to the Amended
and Restated Management Agreement or the Original Management Agreement or
pursuant to the access or other provisions of this Agreement or the Joint
Defense Agreement (except to the extent that such information can be shown to
have been (i) in the public domain through no fault of the Receiving Party or
its Subsidiaries or Affiliates in violation of this Agreement or (ii) lawfully
acquired by the Receiving Party or its

2



--------------------------------------------------------------------------------



 



Subsidiaries or Affiliates from other sources; provided, however, in the case of
clause (ii) that, to the Receiving Party’s knowledge, such furnishing sources
did not provide such information in breach of any confidentiality obligations).
For the avoidance of doubt, Confidential Information of a Party shall include
(i) earnings reports and forecasts, economic analyses and business plans, in
each case relating to such Party, (ii) general market evaluations and surveys
relating to such Party’s business, (iii) financial, operating, financing and
credit-related information relating to such Party, (iv) specifications, ideas
and concepts for products and services developed by or for such Party,
(v) internal codes, policies and procedures of such Party, (vi) information,
including credit-related information, relating to such Party’s customers or
potential customers (except to the extent the other Party has also had a credit
relationship with such customer and such credit-related information was obtained
by the other Party as a result of or in connection with the other Party’s credit
relationship with the customer), (vii) computer programs, algorithms, databases,
compilations, data and technology supporting the foregoing owned or licensed by
such Party (viii) training materials and information of such Party, (ix) all
other know-how, methodology, procedures, techniques and trade secrets of such
Party, and (x) in the case of Manager, Manager Proprietary Correspondence.
“Governmental Entity” means any federal, state, local, municipal or other
governmental entity, authority, body, agency, commission, department, board,
bureau or court, or any political subdivision, whether domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government or any executive
official thereof.
“Joint Defense Agreement” means the Joint Defense Agreement between the Manager
and the Company of even date herewith.
“Law” means any federal, state, local, municipal or similar statute, law,
ordinance, regulation, rule, code, order, requirement or rule of law (including
common law).
“Manager Proprietary Correspondence” means any and all correspondence, in
electronic form or otherwise, that (i) is sent or received by employees of the
Manager or consultants retained by the Manager and (ii) is not Company
Proprietary Correspondence.
“Mortgage Purchase Agreement” means the Mortgage Purchase Agreement dated as of
September 30, 2008, among the Company and the Manager pursuant to which the
Company had the right, but not the obligation, to require the Manager to
purchase certain mortgage loans from the Company from time to time, subject to
and in accordance with the terms of the Mortgage Purchase Agreement.
“Original Management Agreement” means the Management Agreement dated as of
June 27, 2007, between the Company and the Manager, which was amended by
Amendment No. 1 dated as of September 30, 2008, and superseded by the Amended
and Restated Management Agreement.
“Party” means each of the Company and the Manager.

3



--------------------------------------------------------------------------------



 



“Person” means any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any governmental entity or authority.
“Termination Effective Date” means November 16, 2010; provided, however, that if
the Company’s Quarterly Report on Form 10-Q for the quarter ending September 30,
2010 (the “Form 10-Q”) is not filed with the Securities and Exchange Commission
(“SEC”) on or before November 16, 2010, to the extent needed in order to file
the Form 10-Q, the Company may extend the Termination Effective Date, in its
sole discretion, upon written notice to the Manager, to the date on which the
Form 10-Q is filed with the SEC as long as such date occurs on or before
December 31, 2010 and as long as such filing is not unreasonably delayed by the
Company; provided, further, that if the Form 10-Q is not filed with the SEC on
or prior to December 31, 2010 and the delay in filing the Form 10-Q is the
result of any action or inaction unreasonably taken or not taken by the Manager,
then the Termination Effective Date shall be automatically extended beyond
December 31, 2010 until the date on which the Form 10-Q is filed with the SEC.
     2. Termination of Management Agreement. The Company and the Manager hereby
agree that, notwithstanding any requirements with respect to delivery of a
Company Termination Notice set forth in Section 10 of the Amended and Restated
Management Agreement (including, without limitation, the requirement that the
Company Termination Date be at least sixty (60) days from the delivery of a
Company Termination Notice) or any other terms or provisions of the Amended and
Restated Management Agreement, the Amended and Restated Management Agreement
shall terminate effective as of 12:01 a.m. on the Termination Effective Date,
which date shall be the “Company Termination Date” for purposes of Section 10(b)
of the Amended and Restated Management Agreement, and the provisions of the
Amended and Restated Management Agreement shall thereafter be of no further
force or effect, except for those provisions that the Parties have agreed shall
survive such termination as expressly set forth in Section 11 hereof.
Notwithstanding the provisions of the Amended and Restated Management Agreement,
in consideration for the termination of the Amended and Restated Management
Agreement and the Manager’s responsibilities therein, the Company shall remit
the following to the Manager on the Termination Effective Date in immediately
available funds: (a) $2,400,000, which shall represent the final installment of
the Manager’s Buyout Payment; provided, however, if the Termination Effective
Date occurs on or after (x) December 21, 2010, the final installment shall
increase to $2,450,000 or (y) December 30, 2010, the final installment shall
increase to $2,500,000; and (b) all earned but unpaid monthly installments of
Base Management Fee payable under the Amended and Restated Management Agreement
through the Termination Effective Date; provided, however for the avoidance of
doubt, if the Termination Effective Date is November 16, 2010 (or any other date
that is not the first day of a calendar month), the Base Management Fee for the
month in which the Termination Effective Date occurs shall be pro-rated for the
number of days in such month prior to the Termination Effective Date. In
addition, on the Termination Effective Date, the Company shall reimburse the
Manager for all expenses incurred by the Manager or its Affiliates prior to the
Termination Effective Date that are required to be paid by the Company pursuant
to Section 7 of the Amended and Restated Management Agreement; provided,
however, if the Manager has incurred such expenses prior to the Termination
Effective Date but has not provided the Company with a written statement
detailing such expenses on or prior to the Termination Effective Date, the
Company shall still reimburse

4



--------------------------------------------------------------------------------



 



the Manager in accordance with Section 7 of the Amended and Restated Management
Agreement for such expenses incurred prior to the Termination Effective Date but
submitted by the Manager after the Termination Effective Date provided that such
expenses are submitted by the Manager to the Company no later than March 1,
2011. The Manager hereby acknowledges and agrees that, upon receipt of the
amounts set forth in clauses (a)-(b) of this Section 2 and the immediately
preceding sentence of this Section 2, the Company shall have fully complied with
its obligations under Sections 6, 7 and 16(b) of the Amended and Restated
Management Agreement and the Manager shall have no further right to compensation
for services rendered under the Amended and Restated Management Agreement or the
Original Management Agreement. Notwithstanding anything to the contrary
contained herein, the Amended and Restated Management Agreement or the Original
Management Agreement, if the Termination Effective Date is extended past
December 1, 2010 and (i) such extension is not the result of any action or
inaction unreasonably taken or not taken by the Manager, and (ii) if the Manager
is in compliance with this Agreement, the Joint Defense Agreement and the
Amended and Restated Management Agreement in all respects, in addition to the
Base Management Fee, the Company shall pay the Manager an amount equal to $500
for each day after December 1, 2010 on which the Amended and Restated Management
Agreement remains in effect, plus, so long as such out-of-pocket costs are
approved in advance by the Company in its reasonable good faith business
judgment, any reasonable out-of-pocket costs incurred by the Manager after
December 1, 2010, and prior to the Termination Effective Date relating to third
party consultants retained by the Manager to perform services to the Company
under the Amended and Restated Management Agreement consistent with past
practice.
     3. Termination Transition Period.
          (a) References to Liquidation Plan. In connection with the Sale
Transaction (as defined in the Purchase and Sale Agreement, dated as of
March 16, 2010 (the “Purchase and Sale Agreement”), by and between the Company
and Tiptree Financial Partners, L.P.), the Company filed with the SEC a
Definitive Proxy Statement pursuant to which the Company’s stockholders approved
the Sale Transaction and a termination of the Plan of Liquidation. Accordingly,
all references to the implementation of the Plan of Liquidation in the Amended
and Restated Management Agreement shall be disregarded and have no further force
or effect; provided, however, the Manager’s portfolio management and other
investment related services under the Amended and Restated Management Agreement
shall be limited to the remaining Existing Investments.
          (b) Management Team. Notwithstanding the provisions of Section 2(g) of
the Amended and Restated Management Agreement, (i) the Manager shall not be
required to provide the Company with a CEO after the effective date of any
employment agreement between the company and an individual (the “New CEO”)
providing for such New CEO to serve as the Company’s Chief Executive Officer and
President, and (ii) on the date of this Agreement, the Company shall execute an
employment agreement with an individual (the “New CFO”) providing for such New
CFO to serve as the Company’s Chief Financial Officer effective as of the date
of this Agreement, and the Manager shall not be required to provide the Company
with a CFO after the date of this Agreement (such date, the “CFO Transition
Date”); provided, however, that until the Termination Effective Date, the
Manager shall reasonably cooperate in assisting the New CEO and the New CFO in
fulfilling their duties and responsibilities to the

5



--------------------------------------------------------------------------------



 



Company. Without limiting the generality of the foregoing, the Manager shall
provide reasonable assistance (including by causing its appropriate employees to
execute, at any time prior to, on or after the Termination Effective Date,
appropriate sub-certifications with respect to periods prior to the CFO
Transition Date) to enable such New CEO and New CFO to execute required tax
returns, SEC filings and related certifications with respect to periods ending
on or prior to the Termination Effective Date. Prior to the Termination
Effective Date, the Manager agrees not to make any material changes to its
personnel providing services to the Company without the prior written consent of
the Company (which consent will not be unreasonably withheld, conditioned or
delayed), unless any such personnel (x) voluntarily resigns his or her
employment or service with the Manager or (y) fails to comply with the Manager’s
code of conduct, in which case the Manager may terminate such personnel without
the consent of the Company.
          (c) CIT Employees. It is hereby acknowledged and agreed that those
employees of the Manager or its Affiliates listed on Schedule 1 attached hereto
shall be offered employment by the Company effective on or prior to the
Termination Effective Date. The Company agrees that it will not and that it
shall cause its Affiliates not to, prior to the Termination Effective Date and
for a period of twelve months after the Termination Effective Date, directly or
indirectly, hire, solicit, attempt to hire, encourage or induce to terminate
employment with the Manager or any of its Affiliates, any employee of the
Manager or its Affiliates, other than those employees listed on Schedule 1
attached hereto, it being acknowledged that this limitation shall not apply to
any employee of the Manager or its Affiliates that initiates contact with the
Company or responds to a general employment solicitation by the Company.
     4. Delivery of Documents.
          (a) The Manager shall fully comply with the requirements of Section
13(b) of the Amended and Restated Management Agreement. Without limiting the
generality of the foregoing, the Manager shall (i) on or prior to November 5,
2010, deliver to the Company all Company Books and Records, all Company
Proprietary Correspondence, all Company Proprietary Agreements and all other
documents and information belonging to the Company and its Subsidiaries and
relating, in whole or in part, to the Company’s business, operations,
governance, finances, financial condition, pending or threatened litigation,
past or current investments (other than those sold to the Manager pursuant to
the Mortgage Purchase Agreement), taxes or tax returns, REIT compliance,
meetings of the Board of Directors of the Company and committees thereof,
regulatory compliance and other corporate, legal and business functions
(collectively, “Company Information”) that is in the custody of the Manager in
physical (printed or written) form as of November 4, 2010, (ii) on or prior to
November 10, 2010, deliver to the Company all Company Information that is in the
custody of the Manager in electronic form as of November 1, 2010; (iii) within
five business days of the Termination Effective Date, deliver to the Company all
Company Information that is in the custody of the Manager in electronic form and
that was sent or received by any Care Service Providers during, or otherwise
relates to, the period from November 1, 2010 through the date immediately
preceding the Termination Effective Date, and (iv) as soon as reasonably
practicable after the Termination Effective Date, deliver to the Company all
Company Information in physical (printed or written) or electronic form that is
in the custody of the Manager as of the Termination

6



--------------------------------------------------------------------------------



 



Effective Date and that has not been previously provided to the Company pursuant
to clauses (i), (ii) or (iii) above. Notwithstanding the foregoing in this
clause (a), on or prior to December 10, 2010, the Manager shall deliver to the
Company all Company Information that is in the custody of the Manager in
electronic form relating to the accounts receivable of the Company or the
PeopleSoft Suite (electronic files that are part of the PeopleSoft application
related to the Company’s general ledger, fixed assets, and accounts payable or
otherwise related thereto) (the “PeopleSoft Information”) that relates to the
period from October 1, 2010 through November 30, 2010; provided, however, if the
Termination Effective Date occurs on or after November 30, 2010, then the
Manager shall provide the previously undelivered monthly accounts receivable and
PeopleSoft Information (commencing with December, 2010) on or before the tenth
day after the end of each month during all or a portion of which this Agreement
remains in effect commencing with January 2011.
          (b) For the avoidance of doubt, the Manager shall not be required to
deliver to the Company any documents, information or correspondence relating to
Company that belong to the Manager, including without limitation, any employment
or other information relating to employees of the Manager that are performing or
have performed services for or on behalf of the Company pursuant to the Amended
and Restated Management Agreement or the Original Management Agreement or any
Manager Proprietary Correspondence.
          (c) Subject to Section 8 hereof, notwithstanding anything to the
contrary contained herein or in the Amended and Restated Management Agreement,
the Manager may retain a copy of all or any portion of the information and
documents delivered to the Company pursuant to this Agreement. To the extent
that the Manager delivers to the Company any documents, information or
correspondence including, without limitation, any Manager Proprietary
Correspondence, other than Company Information (“Manager Proprietary
Information”), the Company hereby irrevocably waives any claims or legal actions
against the Manager or any of its Affiliates that is based upon any such Manager
Proprietary Information.
     5. Access and Information.
          (a) Subject to Section 8 hereof and the provisions of the Joint
Defense Agreement (if applicable), upon receiving reasonable prior notice, the
Manager hereby agrees during normal business hours to provide to the Company and
its authorized counsel, accountants and other designated representatives on a
timely basis reasonable access to the books, records and personnel of the
Manager and its Affiliates that relate to the business of the Company and its
Subsidiaries, other than such information, documents or other materials that are
subject to attorney-client privilege or confidentiality restrictions of third
parties, in each case, only to the extent that such access or information is
reasonably required or requested by the Company or its designated
representatives in connection with (i) the preparation, filing or publication of
periodic, current and other reports, schedules or forms required to be filed by
the Company or its directors, officers or Affiliates with the Securities and
Exchange Commission (“SEC”), (ii) the preparation, filing or publication of
registration statements filed or to be filed by the Company with the SEC,
(iii) the preparation, filing or publication of the Company’s annual and
quarterly financial statements, (iv) assessment by the Company’s management of
the effectiveness of Company’s disclosure controls and procedures and the
Company’s internal control over financial reporting, (v) the audit by the
Company’s auditors of the Company’s internal control over

7



--------------------------------------------------------------------------------



 



financial reporting and management’s assessment thereof, (vi) the preparation or
filing of any federal, state or local tax returns or tax related elections by
the Company or any of its Subsidiaries, (vii) the defense or prosecution of any
Company Action (as such term is defined in the Joint Defense Agreement),
(viii) the evaluation of, or response to, any written or oral claim, question or
request for information or documents in connection with any pending or
threatened legal or administrative proceeding, review, interrogatory, subpoena,
demand or other judicial process or any governmental inquiry of, or
investigation or audit of, the Company or any of its Subsidiaries, including any
audit, proceeding or contest initiated by any federal, state or local tax
authority, (ix) the evaluation of, or response to, any written request for
information or official comment from a Governmental Entity or a stock exchange
on which the Company’s securities are listed, such as in connection with
responding to a comment letter from the SEC or a request for information from
the New York Stock Exchange or other securities exchange or system on which the
Company’s securities are listed or traded, and/or (x) any other reasonable
business purpose of the Company or its Subsidiaries, in each case at no
additional cost to the Company other than the reimbursement of actual
out-of-pocket costs incurred by the Manager or its Affiliates in connection
therewith; provided, however, that in the event that the Manager would have been
required by the foregoing provisions of this Section 5(a) to disclose any such
information to the Company or its designated representatives but for any
attorney-client privilege or confidentiality restrictions of third parties, the
Manager shall use commercially reasonable efforts to seek to obtain the consent
of such third parties to such disclosure. Nothing herein shall require the
Manager to violate any agreement with any third party regarding the
confidentiality of confidential or proprietary information relating to such
third party or its business (provided that such agreement was not executed in
contravention of any existing agreement between the Company and the Manager, or
any Affiliate thereof). Notwithstanding anything to the contrary contained
herein, such access and provision of information after the Termination Effective
Date shall not be required to the extent such access and provision of
information would result in an undue burden on the Manager or its Affiliates or
would unreasonably interfere with any of the normal functions or duties of the
employees of the Manager or its Affiliates.
          (b) Subject to Section 8 hereof and the provisions of the Joint
Defense Agreement (if applicable), upon receiving reasonable prior notice, the
Company hereby agrees during normal business hours to provide to the Manager and
its authorized counsel, accountants and other designated representatives on a
timely basis reasonable access to the books, records and personnel of the
Company and its Subsidiaries that relate to the business of the Company and its
Subsidiaries prior to the Termination Effective Date, other than such
information, documents or other materials that are subject to attorney-client
privilege or confidentiality restrictions of third parties, in each case, only
to the extent that such access or information is reasonably required or
requested by the Manager or its designated representatives in connection with
(i) the preparation, filing or publication of periodic, current and other
reports, schedules or forms required to be filed by the Manager or its
directors, officers or Affiliates with the SEC, (ii) the preparation, filing or
publication of the Manager’s or its Affiliates’ annual and quarterly financial
statements, (iii) assessment by the Manager’s or its Affiliates’ management of
the effectiveness of the Manager’s or its Affiliates’ disclosure controls and
procedures and the Manager’s or its Affiliates’ internal control over financial
reporting, (iv) the audit by the Manager’s or its Affiliates’ auditors of the
Manager’s or its Affiliates’ internal control over financial reporting and
management’s assessment thereof, (v) the preparation or filing of any federal,
state or local tax returns or tax related elections by the Manager or its
Affiliates, (vi) the

8



--------------------------------------------------------------------------------



 



defense or prosecution of any Manager Action (as such term is defined in the
Joint Defense Agreement), (vii) the evaluation of, or response to, any written
or oral claim, question or request for information or documents in connection
with any pending or threatened legal or administrative proceeding, review,
interrogatory, subpoena, demand or other judicial process or any governmental
inquiry of, or investigation or audit of, the Manager or its Affiliates,
including any audit, proceeding or contest initiated by any federal, state or
local tax authority, (viii) the evaluation of, or response to, any written
request for information or official comment from a Governmental Entity or a
stock exchange on which the Manager’s or its Affiliates’ securities are listed,
such as in connection with responding to a comment letter from the SEC or a
request for information from the New York Stock Exchange or other securities
exchange or system on which the Manager’s or its Affiliates’ securities are
listed or traded, and/or (x) any other reasonable business purpose of the
Manager, in each case at no additional cost to the Manager or its Affiliates
other than the reimbursement of actual out-of-pocket costs incurred by the
Company or its Affiliates in connection therewith; provided, however, that in
the event that the Company would have been required by the foregoing provisions
of this Section 5(b) to disclose any such information to the Manager or its
designated representatives but for any attorney-client privilege or
confidentiality restrictions of third parties, the Company shall use
commercially efforts to seek to obtain the consent of such third parties to such
disclosure. Nothing herein shall require the Company to violate any agreement
with any third party regarding the confidentiality of confidential or
proprietary information relating to such third party or its business (provided
that such agreement was not executed in contravention of any existing agreement
between the Company and the Manager, or any Affiliate thereof). Notwithstanding
anything to the contrary contained herein, such access and provision of
information after the Termination Effective Date shall not be required to the
extent such access and provision of information would result in an undue burden
on the Company or its Affiliates or would unreasonably interfere with any of the
normal functions or duties of the employees of the Company or its Affiliates.
     6. Cooperation.
          (a) From the date hereof until the date that is 180 days after the
Termination Effective Date, the Manager shall, and shall cause its Affiliates
to, provide reasonable cooperation and assistance to the Company in connection
with the orderly and efficient transition of the day-to-day management of the
Company from the Manager to officers of the Company and its representatives at
no additional cost to the Company other than (i) for the period between the date
hereof and the Termination Effective Date, the payments to be remitted by the
Company as set forth in Section 2 hereof, and (ii) for the period after the
Termination Effective Date, the reimbursement of actual out-of-pocket costs
incurred by the Manager or its Affiliates in connection therewith; provided,
however, that such cooperation and assistance after the Termination Effective
Date shall not be required to the extent such cooperation and assistance would
result in an undue burden on the Manager or its Affiliates or would unreasonably
interfere with any of the normal functions or duties of the employees of the
Manager or its Affiliates.
          (b) From the date hereof until the date that is 180 days after the
Termination Effective Date, the Company shall, and shall cause its Affiliates
to, respond to reasonable inquiries of the Manager in connection with the
orderly and efficient transition of the day-to-day management of the Company
from the Manager to officers of the Company and its representatives at no
additional cost to the Manager other than for the period after the

9



--------------------------------------------------------------------------------



 



Termination Effective Date, the reimbursement of actual out-of-pocket costs
incurred by the Company or its Affiliates in connection therewith; provided,
however, that such response to inquiries after the Termination Effective Date
shall not be required to the extent such response to inquiries would result in
an undue burden on the Company or its Affiliates or would unreasonably interfere
with any of the normal functions or duties of the employees of the Company or
its Affiliates.
     7. [Reserved]
     8. Mutual Confidentiality.
          (a) For a period of two (2) years from the Termination Effective Date
(unless a longer time is explicitly required pursuant to Company Proprietary
Agreements, then for such longer time), the Manager shall hold, and shall cause
each of its then current officers, employees, agents, consultants and advisors
and each of its Subsidiaries and Affiliates and their respective then current
officers, employees, agents, consultants and advisors to hold, in strict
confidence, and not disclose or release or use, without the prior written
consent of the Company (which may be withheld in the Company’s sole and absolute
discretion, except where disclosure is required by applicable Law), any and all
Confidential Information (as defined herein) concerning the Company and its
Subsidiaries and Affiliates; provided, that the Manager may disclose, or may
permit disclosure of, Confidential Information concerning the Company and its
Subsidiaries and Affiliates (i) to each of its then-current officers, employees,
agents, consultants and advisors and each of its Subsidiaries and Affiliates and
their respective officers, employees, agents, consultants and advisors, who have
a need to know such information and are informed of their obligation to hold
such information confidential to the same extent as is applicable to the Manager
and in respect of whose failure to comply with such obligations, the Manager
will be responsible, (ii) if the Manager or any of its Subsidiaries or
Affiliates is required or compelled to disclose any such Confidential
Information by judicial or administrative process or by other requirements of
Law or stock exchange rule or (iii) as necessary in order to permit Manager or
its Affiliates to prepare and disclose its financial statements, tax returns or
other required disclosures. Notwithstanding the foregoing, in the event that any
demand or request for disclosure of Confidential Information is made pursuant to
clause (ii) above, the Manager shall, unless prohibited by Law or requested in
connection with a routine audit or exam of its books and records by any
regulatory authority having jurisdiction over it, promptly notify the Company of
the existence of such request or demand and shall provide the Company a
reasonable opportunity to seek an appropriate protective order or other remedy,
which the Company and the Manager will cooperate in obtaining. In the event that
such appropriate protective order or other remedy is not obtained, the Manager
shall furnish, or cause to be furnished, only that portion of the Confidential
Information that is legally required to be disclosed and shall take commercially
reasonable steps to ensure that confidential treatment is accorded such
information.
          (b) For a period of two (2) years from the Termination Effective Date,
the Company shall hold, and shall cause each of its then current officers,
employees, agents, consultants and advisors and each of its Subsidiaries and
Affiliates and their respective then current officers, employees, agents,
consultants and advisors to hold, in strict confidence, and not disclose or
release or use, without the prior written consent of the Manager (which may be
withheld in the Manager’s sole and absolute discretion, except where disclosure
is required by

10



--------------------------------------------------------------------------------



 



applicable Law), any and all Confidential Information (as defined herein)
concerning the Manager and its Subsidiaries (other than the Company and its
Subsidiaries) and Affiliates; provided, that the Company may disclose, or may
permit disclosure of, Confidential Information concerning the Manager and its
Subsidiaries and Affiliates (i) to each of its officers, employees, agents,
consultants and advisors and each of its Subsidiaries and Affiliates and their
respective officers, employees, agents, consultants and advisors who have a need
to know such information and are informed of their obligation to hold such
information confidential to the same extent as is applicable to the Company and
in respect of whose failure to comply with such obligations, the Company will be
responsible, (ii) if the Company or any of its Subsidiaries or Affiliates is
required or compelled to disclose any such Confidential Information by judicial
or administrative process or by other requirements of Law or stock exchange rule
or (iii) as necessary in order to permit the Company or its Affiliates to
prepare and disclose its financial statements, tax returns or other required
disclosures. Notwithstanding the foregoing, in the event that any demand or
request for disclosure of Confidential Information is made pursuant to clause
(ii) above, the Company shall, unless prohibited by Law or requested in
connection with a routine audit or exam of its books and records by any
regulatory authority having jurisdiction over it, promptly notify the Manager of
the existence of such request or demand and shall provide the Manager a
reasonable opportunity to seek an appropriate protective order or other remedy,
which the Company and the Manager will cooperate in obtaining. In the event that
such appropriate protective order or other remedy is not obtained, the Company
shall furnish, or cause to be furnished, only that portion of the Confidential
Information that is legally required to be disclosed and shall take commercially
reasonable steps to ensure that confidential treatment is accorded such
information.
          (c) Notwithstanding anything to the contrary in this Section 8,
(i) the Parties shall be deemed to have satisfied their obligations hereunder
with respect to Confidential Information if they exercise the same degree of
care (but no less than a reasonable degree of care) as they take to preserve
confidentiality for their own similar information and (ii) confidentiality
obligations provided for in any agreement between each Party or its Subsidiaries
and their respective employees shall remain in full force and effect.
          (d) Notwithstanding anything to the contrary in this Agreement or the
Amended and Restated Management Agreement, Section 5 of the Amended and Restated
Management Agreement shall terminate and be of no further force and effect upon
termination of the Amended and Restated Management Agreement, with the effect
that the provisions thereof shall be superseded by the provisions of this
Section 8 from and after the Termination Effective Date.
          (e) In no event shall anything set forth in this Section 8 prohibit a
Party from seeking to enter into a credit lending relationship with any Person
including, without limitation, any of the other Party’s past, present or future
customers provided that such Party complies with the provisions of this
Section 8..
     9. Ownership of Information. Any information owned by one Party or any of
its Subsidiaries or Affiliates that is provided to a requesting Party pursuant
to this Agreement or the Joint Defense Agreement shall be deemed to remain the
property of the providing Party. Unless

11



--------------------------------------------------------------------------------



 



specifically set forth herein, nothing contained in this Agreement shall be
construed as granting or conferring rights of license or otherwise in any such
information.
     10. Retention of Records. The Manager shall, and shall cause its
Subsidiaries and Affiliates to, preserve and keep any and all contracts,
agreements, instruments, documents, books, records and files that in any way
relate to the Company or its Subsidiaries (collectively “Records”), whether in
electronic form or otherwise, including related back-up tapes, until the later
of (a) the fourth (4th) anniversary of the Termination Effective Date, and
(b) the date on which such Records are no longer required to be retained
pursuant to the Manager’s applicable records retention policy as in effect
immediately prior to the Termination Effective Date.
     11. Survival of Terms. The Parties acknowledge and agree that,
notwithstanding the termination of the Amended and Restated Management Agreement
on the Termination Effective Date, Sections 7, 8, 9, 13(b), 14 and 17 of the
Amended and Restated Management Agreement shall survive such termination and
shall continue to be in full force and effect for the time periods and under the
terms stated in those respective sections of the Amended and Restated Management
Agreement. All other provisions of the Amended and Restated Management Agreement
shall terminate and be of no further force or effect effective as of the
Termination Effective Date.
     12. Miscellaneous.
          (a) Further Assurances. In addition to and without limiting the
actions specifically provided for herein and in the Joint Defense Agreement,
each Party shall cooperate with the other Party and use (and cause its
Subsidiaries and Affiliates to use) commercially reasonable efforts on or after
the Termination Effective Date to take or cause to be taken all actions, and to
do or cause to be done all things, reasonably necessary on its part to
effectuate the terms contained in this Agreement and in the Joint Defense
Agreement; provided, however that no Party shall be required to take any action
or do anything that would result in an undue burden on it or its Affiliates or
would unreasonably interfere with any of the normal functions or duties of its
employees or employees of its Affiliates.
          (b) Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
          (c) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE
PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING

12



--------------------------------------------------------------------------------



 



OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE
LAYING OF VENUE IN SUCH COURT.
          (d) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
          (e) Entire Agreement. This Agreement, the surviving provisions of the
Amended and Restated Management Agreement (as provided herein) and the Joint
Defense Agreement constitute the entire agreement between the Parties hereto
with regard to the matters contained herein, superseding all prior
understandings and agreements whether written or oral related thereto. This
Agreement may not be amended or revised except by a writing signed by both of
the Parties.
          (f) Representation of Counsel. Both Parties acknowledge that they have
had the advice and guidance of legal counsel and have jointly assisted in the
drafting of this Agreement.
          (g) No Admission of Liability. It is understood and agreed that
nothing contained herein shall be construed as an admission of liability on the
part of any of the Parties hereto.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument. One or more counterparts of this Agreement may be delivered
by facsimile, with the intention that delivery by such means shall have the same
effect as delivery of an original counterpart thereof.
          (i) Assignment. Except as otherwise provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party without the prior written consent of the other Parties,
and any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void; provided, that a Party may assign this
Agreement in connection with a merger transaction in which such Party is not the
surviving entity or the sale by such Party of all or substantially all of its
assets; provided, that the surviving entity of such merger or the transferee of
such assets shall agree in writing, reasonably satisfactory to the other Party,
to be bound by the terms of this Agreement as if named as a “Party” hereto.
          (j) Mutual Release. In consideration of the execution and delivery of
this Agreement and performance of each Party’s obligations hereunder, each Party
shall deliver to the

13



--------------------------------------------------------------------------------



 



other Party, on the Termination Effective Date, a release in substantially the
form attached hereto as Exhibit A.
     IN WITNESS WHEREOF, each of the undersigned have executed and delivered
this Agreement as the date first above written.

                  CARE INVESTMENT TRUST INC.       CIT HEALTHCARE LLC  
By:  
          By:      
 
           
 
Name:  Salvatore (Torey) V. Riso Jr.         Name:  Steven N. Warden
 
Its:  Chief Executive Officer and President         Its:  President

14



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL MUTUAL RELEASE
     This General Mutual Release (this “Release”) is being executed and
delivered as of ____________, 2010, in accordance with Section 12(j) of that
certain Termination, Cooperation and Confidentiality Agreement (as amended,
supplemented and modified from time to time, the “Termination Agreement”), by
and between Care Investment Trust Inc., a Maryland corporation (the “Company”),
and CIT Healthcare LLC, a Delaware limited liability company (the “Manager”; and
together with the Company, collectively, the “Parties” and each a “Party”).
Capitalized terms used in this Release without definition have the respective
meanings given to them in the Termination Agreement.
     WHEREAS, in consideration of each Party’s agreement to execute and deliver
the Termination Agreement, each Party has agreed to deliver to the other Party,
on or prior to the Termination Effective Date, this Release.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and intending to be legally bound,
the Parties hereby agrees as follows:
     1. General Release.
     (a) Effective as of the Termination Effective Date, each Party hereto
hereby releases and forever discharges the other Party hereto and such Party’s
stockholders, members, directors, officers, employees, representatives, lenders,
agents, successors and assigns from any and all losses, liabilities, damages,
lawsuits, actions, causes of actions, debts, demands, obligations, suits in law
or equity and claims of any kind, whether known or unknown, actual or
contingent, or which now exist or might exist in the future, which such Party
now has, has ever had or may hereafter have against the other Party arising
prior to the Termination Effective Date pursuant to or in connection with the
Amended and Restated Management Agreement or the Original Management Agreement;
provided, however, that nothing contained herein shall operate to release
(i) any rights, obligations, covenants, representations and warranties of the
Parties arising under (A) the Termination Agreement, or (B) Section 8 of the
Amended and Restated Management Agreement, or (ii) any claims, causes of action
or proceedings against a Party related to fraudulent actions of such Party.
     (b) Each Party hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against the other Party based upon
any matter purported to be released hereby.
     (c) Without in any way limiting any of the rights and remedies otherwise
available to the other Party, each Party (each Party in such capacity, the
“Releasing Party”) agrees to indemnify, defend and hold harmless the other Party
(each other Party in such capacity, the “Released Party”) from and against any
and all loss, liability, claim, damage (including incidental and consequential
damage) or expense (including costs of investigation and defense

15



--------------------------------------------------------------------------------



 



and reasonable attorneys’ fees), whether or not involving third party claims,
arising directly or indirectly from or in connection with (i) the assertion by
or on behalf of the Releasing Party of any claim or other matter purported to be
released pursuant to this Release, and (ii) the assertion by any third party of
any claim or demand against the Released Party which claim or demand arises
directly or indirectly from, or in connection with, any assertion by or on
behalf of the Releasing Party against such third party of any claims or other
matters purported to be released pursuant to this Release.
     2. Miscellaneous.
     (a) Further Assurances. The Company and the Manager agree to execute any
and all documents and writings and take such other actions that may be
reasonably necessary to effectuate the terms contained in this Release.
     (b) Severability. If any provision of this Release is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Release will remain in full force and effect. Any provision of this Release
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.
     (c) GOVERNING LAW. THIS RELEASE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS RELEASE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE
OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS RELEASE OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
     (d) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS RELEASE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS RELEASE OR THE TRANSACTIONS CONTEMPLATED BY THIS RELEASE.
     (e) Entire Agreement. This Release constitutes the entire agreement between
the Parties hereto with regard to the matters contained herein, superseding all
prior understandings and agreements whether written or oral related thereto.
This Release may not be amended or revised except by a writing signed by both of
the Parties.
     (f) Representation of Counsel. Both Parties acknowledge that they have had
the advice and guidance of legal counsel and have jointly assisted in the
drafting of this Release.

16



--------------------------------------------------------------------------------



 



     (g) No Admission of Liability. It is understood and agreed that nothing
contained herein shall be construed as an admission of liability on the part of
any of the Parties hereto.
     (h) Counterparts. This Release may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument. One or more counterparts of this Release may be delivered by
facsimile, with the intention that delivery by such means shall have the same
effect as delivery of an original counterpart thereof.
     IN WITNESS WHEREOF, each of the undersigned have execute and delivered this
Release as the date first above written.

                          CARE INVESTMENT TRUST INC.       CIT HEALTHCARE LLC  
By:
              By:        
 
                       
 
  Name:               Name:    
 
                       
 
  Its:               Its:    
 
                       

17



--------------------------------------------------------------------------------



 



SCHEDULE 1
CIT Employees Offered Employment by the Company
Salvatore (Torey) Riso
Michael Goldberg
Suman Sarma

18



--------------------------------------------------------------------------------



 



SCHEDULE 2
Care Service Providers
Salvatore Riso
Suman Sarma
Michael Goldberg
Paul Hughes
Krys Corso
Scott Kellman
Michael McDugall
Robert O’Neill
Frank Plenskofski
Andrew Fanelli**
Krister Anderson**
Adam Sherman*
John O’Toole*
 

**    Only Company Information relating to Senior Management Concepts,
Cambridge, Bickford and Schwartzberg will be delivered.   *    Only Company
Information relating to Senior Management Concepts, Cambridge and Bickford will
be delivered.

19